Citation Nr: 1231861	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, claimed as severe arthritis of the neck, back, lower left leg, and hip.  

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1966 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a March 2008 decision, the Chicago RO granted service connection and assigned an initial 50 percent rating for service connection for PTSD.  

In April 2008, the Veteran entered a notice of disagreement (NOD) with the initial rating assigned in the March 2008 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Veteran was scheduled to testify before a Member of the Board in a hearing at the Chicago RO in July 2012.  Because the Veteran withdrew the hearing request, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The issues of entitlement to service connection for osteoarthritis and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's PTSD has been characterized by depression, social avoidance, intrusive memories, nightmares, a past history of suicide attempts with no current suicidal ideation, impaired memory, and trouble sleeping.  

2.  For the entire initial rating period, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in December 2007 and October 2010 for PTSD.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue of a higher initial rating for service-connected PTSD is thus ready to be considered on the merits.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has reviewed all the evidence, lay and medical, especially in regard to the PTSD symptoms and impairments that the Veteran is competent to report.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initial Rating of PTSD

The Veteran was granted service connection and initially assigned a 50 percent rating for PTSD, effective January 26, 2007, in the March 2008 rating decision on appeal.  

The Board finds that, for the entire initial rating period, the Veteran's service-connected PTSD has been characterized by depression, social avoidance, intrusive memories, nightmares, a reported history of suicide attempts with no current suicidal ideation, impaired memory, and trouble sleeping.  Such symptomatology is contemplated by the 50 percent criteria for rating PTSD under DC 9411.  38 C.F.R. § 4.130. 

In an August 2006 VA "Mental Health Consult," the Veteran reported trouble sleeping and intrusive memories.  The Veteran reported suicidal attempts in the past, but denied any current suicidal ideation.  During the August 2006 interview, the Veteran was groomed appropriately and oriented in all spheres.  The VA examiner reported mood was dysphoric and affect was congruent with mood.  The VA examiner also reported normal speech and thought processes, good insight, good judgment, and intact memory.  The Veteran denied any delusions, hallucinations, or suicidal ideation.  The August 2006 Axis I diagnosis was chronic PTSD and major depression.  The VA examiner assigned a GAF score of 50.

In a January 2007 VA "Mental Health Note," the Veteran reported trouble sleeping, trouble concentrating, and avoiding large crowds.  The VA examiner reported the Veteran's mood was anxious and affect was constricted.  The VA examiner also reported normal speech and no current suicidal ideation.  

In a March 2007 VA "Mental Health Note," the VA examiner reported the Veteran was oriented in all spheres.  The VA examiner also reported the Veteran's memory was good, affect was appropriate, judgment was good, thought processes were normal, and insight and motivation were good.  The Veteran denied any delusions, hallucinations, or suicidal or homicidal ideation.  

In a May 2007 VA "Mental Health Note," the Veteran reported he had trouble sleeping.  The VA examiner reported the Veteran was oriented in all spheres.  The VA examiner also reported the Veteran's memory was good, affect was appropriate, judgment was good, thought processes were normal, and insight and motivation were good.  The Veteran denied any delusions, hallucinations, or suicidal or homicidal ideation.  

In an August 2007 VA "Mental Health Note," the Veteran reported he had trouble sleeping.  The VA examiner reported the Veteran was oriented in all spheres.  The VA examiner also reported the Veteran's mood was dysthymic, memory was good, affect was appropriate, judgment was good, thought processes were normal, and insight and motivation were good.  The Veteran denied any delusions, hallucinations, or suicidal or homicidal ideation.  

The Veteran had a VA compensation examination for PTSD in December 2007.  The examiner noted the Veteran's history in detail.  The Veteran reported recurrent intrusive memories, nightmares, avoidance symptoms, depression and sleep problems.  The Veteran reported that he had attempted suicide twice, one time shortly after returning home from Vietnam by slitting his wrist and one time in the late 1980's when he attempted to roll his car.

During the December 2007 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was no significant impairment in short-term or long-term memory processes or ability to concentrate.  He also evidenced no delusions, hallucinations, or inappropriate behavior.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  His mood was mildly depressed with some irritability and affect was mildly restricted.  He denied episodes of panic and reported no obsessions or compulsions.  He reported past suicidal ideation, but no current suicidal ideation.  He denied homicidal ideation.  The examiner noted that the Veteran currently appeared to be at minimal risk of either suicide or homicide.

The December 2007 Axis I diagnosis was PTSD and alcohol dependence.  The VA examiner assigned a GAF score of 52; however, the VA examiner opined that the GAF score for PTSD alone was 60.  The Court has held that VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, but also may not ignore medical evidence that makes such differentiation.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the VA examiner reported the GAF score associated with PTSD symptoms alone.  The VA examiner stated the Veteran appeared to be experiencing some impairment in social and occupational functioning as a result of his PTSD.

In an April 2008 VA "Mental Health Note," the Veteran reported he had trouble sleeping and experienced mood swings.  The VA examiner reported the Veteran was oriented in all spheres.  The VA examiner also reported the Veteran's mood was depressed, memory was good, affect was appropriate, judgment was good, thought processes were normal, and insight and motivation were good.  The Veteran denied any delusions, hallucinations, or suicidal or homicidal ideation.  

In an August 2008 VA "Mental Health Note," the Veteran reported he had trouble sleeping.  The VA examiner reported the Veteran was oriented in all spheres.  The VA examiner also reported the Veteran's mood was anxious, speech was hesitant, and his conversation was rational and goal-directed with no psychotic symptoms observed.  The Veteran denied any suicidal or homicidal ideation.  

In a September 2008 VA "Mental Health Note," the VA examiner reported the Veteran's mood was euthymic, speech was normal, and his conversation was rational and within normal limits.  In a December 2008 VA "Mental Health Note," the Veteran reported feelings of depression.  The VA examiner reported the Veteran's mood was depressed, speech was hesitant, and his conversation was rational and coherent.  The Veteran denied any suicidal ideation.  

In a January 2009 VA "Mental Health Note," the Veteran reported feelings of depression.  The VA examiner reported the Veteran's affect was restricted, speech was hesitant, and his conversation was rational and coherent.  The Veteran denied any suicidal or homicidal ideation.  In a February 2009 VA "Mental Health Note," the Veteran reported feelings of depression.  The VA examiner reported the Veteran's affect was constricted and his conversation was rational and coherent.  

In a June 2009 VA "Mental Health Note," the Veteran reported feelings of depression.  The VA examiner reported the Veteran's mood was euthymic, affect was congruent, speech was normal, and thought processes were logical and goal-directed.  The Veteran denied any delusions, hallucinations, or suicidal or homicidal ideation.  In the October 2010 VA Form 9, the Veteran wrote that he experienced memory problems and was unable to work due to his PTSD symptoms.  In an October 2010 lay statement, W. S. writes that the Veteran has a hard time completing tasks and forgets things easily.  In an October 2010 lay statement, K. C. writes that the Veteran has a gloomy outlook on life and has depression, mood swings, and suicidal tendencies.  In an October 2010 lay statement, B D. writes that the Veteran cannot sleep and is depressed.

The Veteran had a VA compensation examination for PTSD in October 2010.  The examiner noted the Veteran's history in detail.  The Veteran reported recurrent intrusive memories, nightmares, avoidance symptoms, depression, and sleep problems.  

During the October 2010 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was mild impairment in short-term memory and moderate impairment of long-term memory.  He also evidenced no delusions, or hallucinations.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  The VA examiner reported poor impulse control, but no episodes of violence.  The Veteran's insight and judgment were normal.  His mood was anxious and affect was appropriate.  He denied episodes of panic and reported no obsessions or compulsions.  He reported a past suicide attempt three years after service in Vietnam and the examiner noted that there was no current suicidal ideation.  He denied homicidal ideation.  

The October 2010 Axis I diagnosis was PTSD and depression.  The VA examiner assigned a GAF score of 53.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.

On review of all the evidence above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been characterized by depression, social avoidance, intrusive memories, nightmares, a past history of suicide attempts but not current suicidal ideation, impaired memory, and trouble sleeping.  The Veteran's psychiatric symptoms have been relatively consistent and a 50 percent rating takes into account his social and occupational impairment.  The Board has weighed and considered the GAF scores during the entire rating period.  The GAF scores have varied between 50 and 60.  The GAF scores of 50 and 60 reflect moderate to serious symptoms or any moderate to serious impairment in social, occupational, or school functioning, which is encompassed by the 50 percent initial disability rating.  

The Board further finds that the criteria for the next-higher 70 percent rating for PTSD have not been met for any period.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The lay and medical evidence in this case does reveal past suicide attempts; however, the reports show no current suicidal ideation.  In the August 2006 VA "Mental Health Consult," the Veteran reported past suicide attempts, but no current suicidal ideation.  In the December 2007 VA PTSD examination, the Veteran reported past suicide attempts, but no current suicidal ideation.  In the October 2010 VA PTSD examination, the Veteran reported past suicidal ideation, but no current suicidal ideation.  In the October 2010 lay statement, K. C. wrote that the Veteran had suicidal tendencies.  The Veteran's statements, however, both on VA examinations in 2007 and 2010 and during treatment during the appeal period, show a reported past history of suicide attempts but no indication of suicidal ideation during the appeal period.  Evidence on this one of the 70 percent disability rating criterion does not demonstrate that the overall symptomatology or overall impairment due to PTSD more nearly approximates the criteria for a 70 percent rating.  As the analysis above demonstrates, the Veteran only has some of the 50 percent PTSD symptoms that, with the resolution of reasonable doubt in his favor, have been found to more nearly approximate the criteria for a 50 percent rating. 

The lay and medical evidence in this case does not reveal any obsessional rituals that interfere with routine activities.  The December 2007 VA examiner reported no ritualistic or obsessive behavior.  The October 2010 VA examiner reported that the Veteran had recently been talking about Vietnam excessively; however, the VA examiner also opined that the Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran does not contend, nor does the record reflect, that any symptoms of obsessive or compulsive behavior interfere with routine activities.

The Veteran's speech has not been intermittently illogical, obscure, or irrelevant.  The December 2007 VA examiner reported that the Veteran's rate and flow of speech were appropriate.  In VA treatment records from January 2007 to June 2009, VA examiners reported logical thought processes and normal speech.  The 
October 2010 VA examiner reported that the Veteran's rate and flow of speech were appropriate.  

The record does not reflect that the Veteran suffers from near-continuous panic or depression affecting the ability to function independently.  In the December 2007 VA PTSD examination, the Veteran denied any episodes of panic.  The VA examiner reported the Veteran's mood was mildly depressed; however, it was not quantified, and no further description was given.  In the October 2010 VA PTSD examination, the Veteran denied any episodes of panic.  The October 2010 VA examiner also reported the Veteran had no problems with the activities of daily living.  

The record also does not reflect the Veteran has suffered from spatial disorientation, and his appearance and hygiene are normal.  In the August 2006 "Mental Health Consult," the Veteran was groomed appropriately and oriented in all spheres.  In the December 2007 VA PTSD examination, the Veteran was dressed and groomed appropriately and was oriented in all spheres.  In the October 2010 VA PTSD examination, the Veteran was dressed and groomed appropriately and was oriented in all spheres.  

The Veteran does have some irritability.  In the December 2007 VA PTSD examination, the Veteran reported some irritability.  In the October 2010 VA PTSD examination, the Veteran reported history of violence and anger; however, the Board notes that the reported behavior is without time reference, so it is indiscernible if the reported behavior occurred during the rating period on appeal.  In addition, this report of irritability does not demonstrate unprovoked irritability with "periods of violence" as contemplated by a 70 percent rating.  For example, in the October 2010 VA PTSD examination, the Veteran specifically denied any episodes of violence.  

The record demonstrates that the Veteran's PTSD is characterized by depression, social avoidance, intrusive memories, nightmares, past reports of suicide attempts and no current suicidal ideation, impaired memory, and trouble sleeping.  The Board concludes that such symptomatology and social and occupational impairment more nearly approximates the criteria for a 50 percent disability rating for the entire initial rating period, and does not more nearly approximate the criteria for the next-higher 70 percent rating under DC 9411.  Even though the Veteran exhibits some irritability and a past history of suicide attempts, the Veteran's PTSD symptoms, as a whole, are contemplated by the 50 percent rating for the entire initial rating period.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Veteran's psychiatric symptomatology and social and occupational impairment manifested by his PTSD is encompassed by the 50 percent disability rating criteria.  For these reasons, an initial disability rating in excess of 50 percent is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested depression, social avoidance, intrusive memories, nightmares, episodic passive suicidal ideation, impaired memory, and trouble sleeping.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial disability rating in excess of 50 percent for service-connected PTSD is denied. 


REMAND

The Board finds that, in this case, VA's duty to assist in the development of the claim has been not satisfied as additional service treatment records may exist which have not been obtained.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service medical records; medical and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (2011).  

In this regard, the Veteran contends that his current osteoarthritis began in service.  In the March 2012 VA Form 9, the Veteran wrote that he injured his back, neck, and leg, by falling off of a truck in service.  He reported that he was unconscious for four hours and was hospitalized for his injuries.  

In the November 2007 Stressor Verification document from the U.S. Army & Joint Services Records Research Center (JSRRC), the JSRRC coordinator wrote that the Veteran's service records reflected that the Veteran underwent medical observation for neurological changes as the result of falling off of a truck in service on 
May 9, 1967; subsequently the Veteran was seen at the 91st Evacuation Hospital in Tuy Hoa, Vietnam.  The memorandum also reflects that the event was determined to be in the line of duty.  The Veteran's service records have been associated with the claims file; however, these records are not part of the claims file.  The Board notes that service hospitalization records are stored separately from the Veteran's other service treatment records.  

Hence, the RO should seek to obtain these records following the current procedures prescribed in 38 C.F.R. § 3.159(c) regarding requests for records from Federal facilities.

The Board also finds that the record contains some evidence suggesting the Veteran may be unemployable due to the service-connected PTSD.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

Accordingly, the issues of service connection for osteoarthritis and entitlement to a TDIU are REMANDED for the following action:

1.  The RO/AMC should undertake additional efforts to obtain any outstanding service records, especially treatment for back, neck, and hip injuries at the 91st Evacuation Hospital in Tuy Hoa in May 1967 and the line of duty determination for the Veteran falling off of the truck on Highway #1 on May 9, 1967.  The RO's efforts should include, but are not limited to, requesting assistance from the appropriate custodian of such records including the National Personnel Records Center ("NPRC") and/or any other appropriate agency.

2.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.

3.  The AMC/RO should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

4.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for osteoarthritis and adjudicate the claim for a TDIU in light of the additional evidence obtained.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


